Case 2:20-mj-00870-VCF Document 2 Filed 11/13/20 Page 1 of 2
         Case 2:20-mj-00870-VCF Document 2 Filed 11/13/20 Page 2 of 2



1                            UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEVADA
2

3    IN THE MATTER OF THE SEARCH OF                  Case No. 2:20-mj-00870-VCF
     INFORMATION ASSOCIATED WITH
4    TUMBLR ACCOUNT WITH:                            Order to Unseal Case

5    Email: cptkiwi25@gmail.com
     User Name: nopictoobad-blog
6    Url: nopictoobad-blog.tumblr.com

7    THAT IS HEADQUARTERED AT:
     Tumblr Inc. c/o C T Corporation System
8    28 Liberty Street New York, NY 10005
9
           Based on the pending Motion of the Government, and good cause appearing therefore,
10
     IT IS HEREBY ORDERED that the instant case shall be unsealed.
11

12

13         DATED this 13th day of November 2020.

14

15
                                              UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20

21

22

23

24


                                                 2
